I bring the Assembly 
greetings from Her Excellency Mrs. Ellen 
Johnson-Sirleaf, President of the Republic of Liberia, 
who should have been here today to address the 
Assembly but chose to remain on the front lines in 
Liberia to lead our fight against the deadly Ebola virus 
disease.

Liberia congratulates the President of the Assembly 
on his assumption of his high office and acknowledges 
the astute statesmanship and wisdom that he brings to 
that important assignment, which inspire confidence 
for a successful sixty-ninth session of the Assembly. We 
assure him of Liberia’s full cooperation and support. 
We pay a special tribute to Secretary-General Ban 
Ki-moon for his able and visionary stewardship of the 
affairs of this global institution.

With just one year until the expiration date of the 
Millennium Development Goals (MDGs), the theme 
of this sixty-ninth general debate, “Delivering on and 
implementing a transformative post-2015 development 
agenda”, could not have been more appropriate. Liberia 
was put on the pedestal of global honour when President 
Johnson-Sirleaf was selected as one of three co-chairs 
of the High-level Panel of Eminent Persons on the Post-
2015 Development Agenda, formed by the Secretary-
General in 2012 to advise him on the contours of an 
ambitious but realistic post-2015 global development 
agenda and to define the critical steps required to 
reinvigorate and sustain global partnership. The Panel’s 
report, A New Global Partnership: Eradicate Poverty and 
Transform Economies through Sustainable Development, 
contained a clarion call to leave no one behind, which 
has been embraced as a motivating theme by many.

At the continental level, our President chairs a 
10-member high-level committee of African Heads 
of State, under whose leadership a African Common 
Position has been developed and endorsed by the 
membership of the African Union (AU). That Position 
is based on six pillars that represent Africa’s vision 
of the prerequisites for eradicating poverty on the 
continent and for ensuring its future and development. 

We are encouraged that the concepts and strategies 
defined under each of the pillars have been significantly 
incorporated into the proposed 17 sustainable 
development goals. That makes us optimistic that the 
substance of our pillars will form an integral part of 
the post-2015 development agenda. As we await the 
Secretary-General’s synthesizing report, I can assure 
the Assembly of Liberia’s continued active participation 
in the negotiations that lie ahead.

As we survey the regional and international 
political landscape, we are increasingly concerned 
about the spread of extremist ideologies and terrorist 
activities around the world, especially in Africa. 
Whether we are speaking of Al-Shabaab in Somalia 
and Kenya, Al-Qaida in the Maghreb or Boko Haram 
in Nigeria, the African continent has not been spared 
the deadly and destructive consequences of extremism. 
Additionally, over the past year, while peace processes 
were being consolidated in many African countries, we 
have been sad witnesses to the eruption or exacerbation 
of conflicts on the continent, notably in South Sudan 
and the Central African Republic. We laud the efforts 
of the AU and the United Nations to resolve those 
conflicts, and join in the call for sustained international 
action to bring about a more secure and peaceful world.

Liberia commends the Secretary-General for his 
convening, last week, of the high-level Climate Summit, 
which elicited concrete commitments from the global 
community on reducing greenhouse emissions and other 
measures aimed at achieving sustainable development. 
As a small country and one that is still endowed with 
43 per cent of the remaining Guinea forests, we are proud 
that we too have concluded partnership agreements and 
made concrete commitments aimed at supporting the 
goals of sustainable, climate-sensitive development. 
Small countries like Liberia contribute less to 
greenhouse emissions but suffer disproportionately 
from the adverse impact of climate change. To right that 
anomaly and in the united spirit of saving our one world, 
all countries, big and small, should make proportionate 
commitments to saving our planet and take concrete 
action to make such commitments a reality.

A year ago, when President Johnson-Sirleaf 
addressed the Assembly (see A/68/PV.6), it was with 
a more positive message from a President reporting 
significant achievements and lofty aspirations for the 
future. President Johnson-Sirleaf, full of gratitude, 
informed the world that Liberia had just celebrated 
10 years of peace in August 2013, and that, despite some 
challenges, was still registering remarkable progress on 
the path of socioeconomic development. The country 
had transitioned from an emphasis on stabilization to 
a focus on transformation within the framework of 
a long-term development agenda, Vision 2030. The 
President also informed the Assembly that the countries 
of the Mano River Basin Union — Liberia, Guinea, 
Côte d’Ivoire and Sierra Leone — were at peace and 
were pursuing regional integration through initiatives 
that would facilitate connectivity within their power 
and transport systems, thereby enhancing the cross-
border trade in which our market women are mostly 
engaged. She even reported on how a small contingent 
of Liberian peacekeepers, who are still in Mali 
today, had contributed to the laudable United Nations 
peacekeeping efforts there, creating an environment 
conducive to stability and democratic transition in that 
country.

One year later, as I address the Assembly, I am the 
purveyor of a different kind of story, and a sad one. Over 
the past six months, a dark cloud has been hanging over 
the Liberian landscape, such that instead of reporting 
economic growth, we are constrained to report economic 
decline. The implementation of virtually all the pillars 
of our Agenda for Transformation has been placed on 
hold, and gains are perhaps already being reversed. 
Instead of devoting attention to regional integration 
through the facilitation of power and transport projects, 
we are talking about regional cooperation in dealing 
with a deadly enemy. The market women who traded 
goods and services across borders a year ago are now 
constrained to remain within those borders and suffer 
the consequences of economic inactivity.

The deadly enemy that has visited so much harm 
and misery on my country and our neighbours is the 
Ebola virus disease, which began wreaking havoc in 
Liberia in March. Since the outbreak, the Government of 
Liberia has taken a host of measures. We have declared 
a state of emergency and suspended schools, and, 
with the constructive involvement of all stakeholders, 
including pastors, imams, chiefs, elders, young people, 
Government officials and opposition politicians, we 
have stepped up awareness and prevention campaigns 
to address the rigid denial and deeply rooted traditional 
and cultural practices that create fertile ground for the 
spread of the disease. We have also committed and will 
continue to commit significant portions of our own 
paltry resources to the fight.

In spite of such efforts, which have been buttressed by 
those of our partners, Ebola has confounded all of us and 
has sprinted faster than our collective efforts, snuffing 
out the life candle of more than 1,800 of our compatriots, 
with a total of nearly 3,500 infected. Cumulatively, 
women, as the majority among our health workforce and 
the main caregivers in our deeply traditional society, 
have been disproportionately affected. Sadly, as Ebola 
widens its deadly circumference, it is creating a trail of 
traumatized orphans across the country, which includes 
a 10-year-old child from Barkedu, Lofa county, who 
is the last person standing from a family of 12. Our 
already limited pool of health workers has been further 
reduced, because 89 of them have fallen victim to the 
virus, out of a total of 182 infected.

The resulting panic that has arisen in health workers 
who see their colleagues die from Ebola has precipitated 
the closure of many health facilities across the country. 
As we and our many international partners struggle to 
douse the wildfire caused by Ebola, we are left with 
inadequate resources, time and personnel to attend to 
routine illnesses such as malaria, typhoid fever and 
measles, thereby causing many more, tangential deaths. 
An increasing number of pregnant women are dying in 
the process of bringing forth life. In short, our public 
health system, which totally collapsed during our 
years of conflict and was being gradually rebuilt, has 
collapsed again under the weight of the deadly virus.

Ebola is not just a health crisis; it is a total crisis. It is 
an economic crisis, a social crisis and a potential political 
and security crisis. Indeed, its deleterious impact has 
been very wide and very deep. On the economic front, 
it has occasioned a 3.4 per cent downward slide in 
economic growth in Liberia, and some experts have 
predicted that, if not contained quickly, it could cause a 
12 per cent decline in our economy in 2015. As a result 
of the slowdown in economic activities, our revenue 
generation capacity has been seriously undermined, 
thereby constricting our ability to provide basic social 
services and to continue to fund key development 
projects. The suspension of flights as well as the travel 
and other restrictions and sanctions imposed on Liberia 
and other affected countries despite expert advice to 
the contrary from the World Health Organization and 
others, have not only undermined the humanitarian 
efforts aimed at quickly containing the disease, but 
have also aggravated the adverse economic effects of 
the Ebola crisis.

As destructive as the Liberian civil conflict was, at 
least our people knew the warring factions and the front 
lines. With Ebola, the enemy is more insidious, and 
there are no clear-cut front lines, because someone’s 
child, someone’s husband or someone’s workmate 
could actually be the enemy and in the front line at the 
same time. That difficult feature of the disease, coupled 
with a host of other challenges, has occasioned its rapid 
spread. We are heartened that, as a result of separate 
and joint appeals of the heads of State of Liberia, Sierra 
Leone and Guinea to the Secretary-General and leaders 
of friendly countries and institutions, the international 
community is showing a better appreciation of the 
unprecedented scope and magnitude of the Ebola 
outbreak in our countries. There is a chorus of leaders 
advocating and committing to support more robust, 
scaled up and urgent assistance to the affected countries.

Thanks to the Secretary-General and other 
world leaders, the past few weeks have witnessed a 
host of positive developments that constitute a major 
heightening of focus and scaling up of the international 
response. Those developments include the following.

First, we welcome the announcement by President 
Barak Obama of the United States of his Government’s 
decision to scale up assistance to the region, including 
the deployment of 3,000 military and medical personnel 
to help us with the fight.

Secondly, the Security Council meeting held on 
18 September 2014 (see S/PV.7268), under the leadership 
and Council presidency of the United States, adopted 
resolution 2177 (2014), which recognizes the Ebola 
crisis as a threat to international peace and security, 
necessitating a strong and concerted international 
response through firm commitments of support. The 
resolution also called on Member States to lift travel 
and other restrictions imposed on affected countries.

Thirdly, the Secretary-General announced on 
18 September his intention to establish the United 
Nations Mission for Ebola Emergency Response, which 
was formally endorsed by Assembly resolution 69/1, 
submitted by the President and adopted on 19 September.

Fourthly, we have seen the start of the deployment 
by the African Union of contingents of medical and 
relevant personnel drawn from across Africa to Liberia 
and other worst-affected countries.

Fifthly, the high-level meeting on response to the 
Ebola virus disease outbreak, convened at Headquarters 

by the Secretary-General on 25 September, witnessed 
announcements of substantial commitments of 
assistance by many countries.

Those concrete demonstrations of solidarity have 
taken many forms, and we are deeply grateful for all 
of them. They should, however, not lead us towards 
complacency, because we definitely have not yet 
achieved the 20-fold increase in response recommended 
by the experts to contain the disease. Additionally, 
while we struggle with the first war, which involves 
actually disrupting the transmission of Ebola, we must 
begin to prepare for the second war of tackling the 
long-term socioeconomic impacts of the Ebola crisis, 
including building and creating the capacity for a new 
health system that can robustly deal with any future 
health challenge, and raising the resources needed to 
address a legion of socioeconomic, political, security 
and other challenges made more acute by the presence 
of Ebola.

We are also cognizant of the positive contributions 
of the United Nations Mission in Liberia (UNMIL), 
which has helped us enjoy 10 years of peace. The 
presence of UNMIL in Liberia, especially at a time when 
we were experiencing isolation, has helped to reassure 
our people and create a security climate conducive to 
tackling some of the multifaceted challenges of the 
Ebola crisis. Therefore, the continued engagement 
of UNMIL in Liberia will be critical to enabling 
Liberia’s transition from the Ebola crisis to resume the 
implementation of strategies for the achievement of our 
long-term development agenda.

Ebola is a difficult enemy that has frustrated and 
bypassed our collective efforts in the past, causing some 
experts to project that, in a worst case scenario, about 
1.4 million precious lives could be lost in our countries 
by January 2015. In spite of the gloom of today — and 
as Liberians ponder the question: “Will I, my wife, my 
husband, my child, my friend or my workmate be one of 
those to populate the 1.4 million doomsday statistics?”— 
we should not sink into defeatism. Instead, President 
Ellen Johnson-Sirleaf and the resilient Liberian people 
feel that Ebola has presented us with a one-option, 
multiple-choice test, and that option is to fight back. 
And we are fighting back.

As President Johnson-Sirleaf aptly put it in her 
17 September update to the people of Liberia on the 
Ebola crisis:

“I believe in the Liberian people. I believe that 
we are stronger than the greatest threat with which 
we are currently faced. And 1 believe we will 
prevail. The war did not defeat us, a completely 
destroyed economy — the greatest collapse since 
World War II — did not defeat us. Ebola will not 
defeat us”.
We know that the road ahead may be long, curvy 
and hilly. But with bigger, bolder, timely and sustained 
efforts on our part, buttressed by the international 
community, we are sure that dawn will soon break on 
this long, dark night occasioned by the Ebola virus.
